Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 4, 1996, which ruled that Arthur J. Jacobs was liable for unemployment insurance contributions paid to claimant and to those similarly situated.
Arthur J. Jacobs, a practicing attorney, hired claimant to perform word-processing and clerical tasks during evening hours. Claimant was paid an hourly wage for working two or three evenings per week. The Unemployment Insurance Appeal Board ruled that Jacobs exercised sufficient direction and control over claimant’s work to establish her status as an employee rather than an independent contractor (see, Matter of Ibarra [Jes Label & Tape—Sweeney], 238 AD2d 664). We affirm. Claimant worked exclusively in Jacobs’ office, using his office equipment and supplies. Claimant’s work was subject to Jacobs’ approval and was returned to her for revision with his corrections. Further, claimant was not in business for herself and had no business cards or any other indicia of self-employment. We conclude that substantial evidence supports the finding of an employment relationship (see, Matter of Aleinikoff [Hartnett], 170 AD2d 742).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.